244 S.W.3d 798 (2008)
Anessa PHILLIPS, Appellant,
v.
DIVISION OF EMPLOYMENT SECURITY, Respondent.
No. WD 68326.
Missouri Court of Appeals, Western District.
February 13, 2008.
Appellant, pro se.
Marilyn Gail Green, Jefferson City, MO, for Respondent.
Before LISA WHITE HARDWICK, P.J., JAMES M. SMART, JR., and JAMES E. WELSH, JJ.

Order
PER CURIAM.
Anessa Phillips appeals the Labor and Industrial Relations Commission's denial of unemployment benefits.
Having carefully considered the contentions on appeal, we find no grounds for reversing the decision. Publication of a formal opinion would not serve jurisprudential purposes or add to understanding of existing law. The judgment is affirmed. Rule 84.16(b).